Citation Nr: 1410291	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for sterility as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1961 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2011, the Board remanded these matters for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he was exposed to herbicides while stationed at Eglin Air Force Base (AFB) between January 1963 and January 1965.  He asserts that his duties included training with various chemicals before they were sent to Vietnam as well as maintaining and cleaning aircraft that test sprayed Agent Orange.  He also asserts that he received a direct spill while performing these duties.

In the August 2011 remand, the Board noted that an e-mail response from the C&P Service indicated that testing for herbicide spraying techniques was conducted at Eglin AFB during November and December of 1952 and again from June 11th to September 12th of 1968.  In addition, a 2 square mile area of Eglin was used to test various herbicides from 1962 to 1970.  Herbicide testing during those years included Agent Orange from 1962-1968, Agent Purple from 1962 to 1968, Agent White from 1967 to 1970, and Agent Blue from 1968 to 1970.  According to the Veteran's military records, he served at Eglin after the 1952 testing period and before the 1968 testing period and so would only have had the potential for exposure from the 2 square mile remote test site.  It was noted that this was not a situation like Vietnam where wide-spread airborne spraying occurred because Eglin is 724 square miles in size and most testing was confined to a 2 square mile area.  Therefore, Agent Orange exposure could not be presumed based on the Veteran's assignment to the base during the 1963-65 period and some evidence of actual exposure is required.  It was also noted that hundreds of aircraft requiring maintenance moved through Eglin and that very few of them would have been used to test spray herbicides.  Therefore, evidence that the Veteran worked on testing as part of the maintenance squadron was also needed, and the August 2011 remand instructed such development. 

Pursuant to the August 2011 remand instructions, a September 2012 Defense Personnel Records Information System (DPRIS) search confirmed that Eglin AFB was used to test AO spray equipment, and a 2 mile square area stored, loaded and tested AO.  The report states that the information does not report the Veteran's duties or the unit's involvement in the AO project and that therefore they could not document or verify whether the Veteran was exposed or in the vicinity of the study.  

VA has a duty to verify the Veteran's duties and his unit's involvement in the AO project while stationed at Elgin Air Force Base prior to a final adjudication of his claims.  As the Veteran's personnel records are not in the claims file, there is no way to corroborate whether the Veteran had service in areas where there were herbicides or whether his duties exposed him to AO or other toxins.  Hence, an additional remand is warranted to obtain the Veteran's outstanding service personnel records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete personnel records.
If a negative response is received, document that response in the claims file and provide the Veteran with the opportunity to submit any additional records.

2.  Based on the information contained in the service personnel records and the information received from the Veteran, request that the Department of the Air Force verify whether the Veteran's duties during service would have exposed him to Agent Orange or other herbicides while stationed at Elgin AFB.  A Narrative response is required. 

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

